DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
At least the following references were identified in the specification but were not included in
the information disclosure statement nor were copies of the references included in the file wrapper:
Okazaki T et al., Intern. Immun. 2007 19(7):813
Thompson RH et al., Cancer Res 2006, 66(7):3381
Ahmadzadeh et al., Blood 2009 1 14(8): 1537
Sharpe et al., Nat Rev 2002
Keir ME et al., 2008 Annu. Rev. Immunol. 26:677
Akinleye, et al., Journal of Hematology & Oncology 2013 6:27
Ward et al., Nature 341:544-546, 1989
AI-lazikani et al., 1997, J. Molec. Biol. 273:927-948
Ward et al., Nature 341:544-546, 1989
MacCallum et al., J.15 Mol. Biol., 262:732-745, 1996
Makabe et al., Journal of Biological Chemistry, 283:1156-1166, 2008

The information disclosure statement filed 25 JAN 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Copies of the following references could not be identified in the file wrapper:

Grisham R, et al, A phase 1b dose escalation study of binimetinib (MEK162) in combination with weekly paclitaxel in patients with platinum-resistant epithelial ovarian, fallopian tube or primary peritoneal cancer, May 20, 2015, Journal of Clinical Oncology 33, 5516-5516
Murphy C, Stack E, Krivelo S, Breheny M, Ma H, O’Kennedy R. Enhancing recombinant antibody performance by optimally engineering its format. J Immunol Methods. 2018 Dec; 432; 127-133
Rudikoff S, Giusli AM, Cook WD, Scharff MD. Single amino acid substitution altering antigen-binding specificity. Proc Natl Acad Sci U SA 1982 Mar; 76(6): 1979-83

Claim Objections
Claim 19 objected to because of the following informalities: The claim currently states “the patient was treated with a chemotherapy is selected from one or more…”. The word “is” should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 is drawn to the method of claim 10, wherein the PD-1 antibody is pembrolizumab or a biosimilar thereof. Claim 10, on which claim 11 depends, is drawn to the dosage regimen of the anti PD-1 antibody nivolumab. As claim 11 is drawn to a separate anti PD-1 antibody that could be used in the method of claim 1, it does not further limit the claim on which it depends (claim 10) nor does it include all of the limitations of claim 10. It is suggested that claim 11 be amended to be dependent on claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 11, 15, 20-24, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al) 2 FEB 2017 (herein Novartis). 

Regarding claim 1, Genentech teaches a method for treating cancer (abstract, “methods of treating conditions where enhanced immunogenicity is desired such as increasing tumor immunogenicity for the treatment of cancer”) consisting essentially of administering to a patient in need 
Genentech, however, does not teach that the MEK inhibitor is binimetinib or a pharmaceutically acceptable salt thereof. 
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37).
Genentech and Novartis are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1 binding antagonist and a MEK inhibitor. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used binimetinib as the MEK inhibitor as taught by Novartis in the method taught by Genentech. One of ordinary skill in the art would have been motivated to make this modification in order to use a known and tested MEK inhibitor to target tumor effects and enhance immune properties (Genentech, page 1, paragraph [0007]).

Regarding claim 2, Genentech and Novartis teach the method of claim 1 as discussed above. 


Regarding claim 3, Genentech and Novartis teach the method of claim 2 as discussed above.
Genentech further teaches that the cancer is colorectal cancer (page 1, paragraph [0010]).

Regarding claim 4, Genentech and Novartis teach the method of claim 3 as discussed above.
Novartis further teaches that the cancer is metastatic colorectal cancer (page 351, claim 4, “colorectal cancer… or a metastatic lesion of the cancer”).

Regarding claim 6, Genentech and Novartis teach the method of claim 2 as discussed above.
Genentech further teaches that the cancer is pancreatic cancer (page 1, paragraph [0010]).

Regarding claim 7, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is an anti-PD-1 antibody (page 15, paragraph [0138]).

Regarding claim 8, Genentech and Novartis teach the method of claim 7 as discussed above. 
Genentech further teaches that the anti-PD-1 antibody is nivolumab (page 15, paragraph [0138]).

Regarding claim 11, Genentech and Novartis teach the method of claim 10 as discussed above.


Regarding claim 15, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the MEK inhibitor may be administered orally (page 14, paragraph [0133]). Novartis further teaches that the binimetinib is administered at a dose of about 45 mg, e.g. twice daily (page 223, lines 10-11). It is noted that the instant specification defines “BID” as twice a day (instant specification page 34, line 25).

Regarding claim 20, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that “treatment” refers to clinical intervention designed to alter the natural course of the individual or cell being treated during the course of clinical pathology (page 10, paragraph [0088]). Genentech teaches that desirable effects of treatment include inhibition of disease progression (page 10, paragraph [0089], “’delaying progression of a disease’ means to defer, hinder, slow, retard, stabilize, and/or postpone development of the disease”), inhibiting tumor growth (page 10, paragraph [0090], “inhibiting to some extent tumor growth”), reduction of the primary tumor (page 10, paragraph [0090], “reducing the tumor size”), relief of tumor-related symptoms (page 10, paragraph [0088], “an individual is successfully ‘treated’ if one or more symptoms associated with cancer are mitigated or eliminated, including…”), increased time to progression(TTP), increased progression free survival (PFS), and increased overall survival (OS)  (page 10, paragraph [0088], “delaying the progression of disease, and/or prolonging survival of individuals”). Genentech further teaches that “an individual is successfully “treated” if one or more symptoms associated with cancer are mitigated or eliminated” (page 10, paragraph [0088]) and that progression free survival refers to the length of time during and 
Based on these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Genentech was assessing efficacy of the treatment both before and after using these measurements. 

Regarding claim 21, Genentech teaches a combination therapy method (abstract, “combination treatment comprising a PD-1 axis binding antagonist and a MEK inhibitor”) consisting essentially of administering, over a period of time, to a patient in need thereof (abstract, “methods of treating conditions where enhanced immunogenicity is desired”), therapeutic agents that consist essentially of therapeutically effective amounts (page 1, paragraph [0008], “administering to the individual an effective amount”), independently or in combination (page 2, paragraph [0017], “the MEK inhibitor is administered before administration of the PD-1 axis binding antagonist, simultaneously with administration of the PD-1 axis binding antagonist, or after administration of the PD-1 axis binding antagonist”], of: a MEK inhibitor and a PD-1 binding antagonist (page 1, paragraph [0008], “an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor”).
Genentech, however, does not teach that the MEK inhibitor is binimetinib or a pharmaceutically acceptable salt thereof. 
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37).
Genentech and Novartis are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1 binding antagonist and a MEK 

Regarding claim 22, Genentech and Novartis teach the method of claim 21 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is an anti-PD-1 antibody (page 15, paragraph [0138]).

Regarding claim 23, Genentech and Novartis teach the method of claim 22 as discussed above.
Genentech further teaches that the anti-PD-1 antibody is nivolumab (page 15, paragraph [0138]).

Regarding claim 24, Genentech and Novartis teach the method of claim 22 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is Merck 3475 (page 15, paragraph [0137]). Novartis teaches that Merck 3475 is a synonym for the PD-1 antibody Pembrolizumab (Novartis, page 139, lines 5-9).

Regarding claim 27, Genentech and Novartis teach the method of claim 21 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”).

Regarding claim 28, Genentech and Novartis teach the method of claim 21 as discussed above.
Genentech further teaches that the patient has cancer (abstract, “such as increasing tumor immunogenicity for the treatment of cancer”).

Regarding claim 29, Genentech and Novartis teach the method of claim 28 as discussed above.
Genentech further teaches that the cancer is colorectal cancer or pancreatic cancer (page 1, paragraph [0010]).

Regarding claim 30, Genentech and Novartis teach the method of claim 29 as discussed above.
Genentech further teaches that the cancer is colorectal cancer (page 1, paragraph [0010]).

Regarding claim 31, Genentech and Novartis teach the method of claim 30 as discussed above.
Novartis further teaches that the cancer is metastatic colorectal cancer (page 351, claim 4, “colorectal cancer… or a metastatic lesion of the cancer”).

Regarding claim 33, Genentech and Novartis teach the method of claim 29 as discussed above.
Genentech further teaches that the cancer is pancreatic cancer (page 1, paragraph [0010]).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis) as applied to claim 8 above, and further in view of Ogungbenro, K., et al (2017) Dose Rationalization of Pembrolizumab and Nivolumab Using Pharmacokinetic Modeling and Simulation and Cost Analysis Clinical Pharmacology & Therapeutics 103(4); 582-590 (herein Ogungbenro).

Regarding claim 9, Genentech and Novartis teach the method of claim 8 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every two weeks (page 37, line 29, “every 2, 3, or 4 weeks”), but fails to teach that this dosage is specific for the anti-PD-1 antibody nivolumab.
	Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches that nivolumab has been administered at dosages ranging from 0.1-10 mg/kg every 2 weeks in clinical trials (page 583, left column, paragraph 1).  
	Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered nivolumab intravenously every two weeks during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of nivolumab administration (Ogungbenro, page 583, left column, paragraph 1).

Regarding claim 10, Genentech and Novartis teach the method of claim 9 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every two weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 3 mg/kg (page 37, lines 
Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches nivolumab administered at dosages of 3 mg/kg every 2 weeks (page 583, right column, paragraph 2, under Evaluation of Dosing Strategies, 1. Body weight).  Ogungbenro further teaches a flat dose of 240 mg of nivolumab (page 583, right column, paragraph 4, under Evaluation of Dosing Strategies 3. Flat or fixed dosing).
	Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered nivolumab intravenously every two weeks at doses of about 3 mg/kg or as a flat dose of about 240 mg during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of nivolumab administration (Ogungbenro, page 583, left column, paragraph 1).

Regarding claim 12, Genentech and Novartis teach the method of claim 11 as discussed above. Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every three weeks (page 37, line 29, “every 2, 3, or 4 weeks”), but fails to teach that this administration regimen is specific for pembrolizumab.

Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered pembrolizumab intravenously every three weeks during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of pembrolizumab administration (Ogungbenro, page 582, right column, paragraph 1).

Regarding claim 13, Genentech and Novartis teach the method of claim 12 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every three weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 2 mg/kg (page 37, lines 27-29, “a dose of about 1 to 30 mg/kg, e.g., … about 1 to 5 mg/kg) during the period of time, but fails to teach that this administration regimen is specific for the antibody pembrolizumab.
Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches pembrolizumab administered at dosages of 2 mg/kg every 3 weeks (page 583, right column, paragraph 2, under Evaluation of Dosing Strategies, 1. Body weight).  Ogungbenro further 
Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered pembrolizumab intravenously every three weeks at doses of about 2 mg/kg or as a flat dose of about 200 mg during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of pembrolizumab administration (Ogungbenro, page 582, right column, paragraph 1).

Claims 5, 16-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis) as applied to claims 1, 4, and 31 above, and further in view of NCT02788279 (Responsible party: Hoffman-La Roche) First posted 2 JUN 2016 (herein Hoffman).

Regarding claim 5, Genentech and Novartis teach the method of claim 4 as discussed above.
Novartis further teaches combinations including a PD-1 inhibitor for use in the treatment of MSI-high (high microsatellite instability) cancer (page 32, lines 33-34). Genentech and Novartis, however, fail to teach that the cancer is metastatic microsatellite stable colorectal cancer. 
Hoffman teaches the use of a MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) (page 2, paragraph 1, “brief description”) in the treatment of  microsatellite stable (page 8, first bullet under exclusion criteria, “after the approximate 5% cap for microsatellite (MSI)-high participants is reached, only MSI-stable participants will be eligible”) metastatic colorectal cancer (CRC) (page 2, 
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used method of treatment taught by Genentech and Novartis for the treatment of metastatic microsatellite stable colorectal cancer as taught by Hoffman. One of ordinary skill in the art would have been motivated draw this conclusion as the combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor have been clinically tested as an effective treatment for metastatic microsatellite stable colorectal cancer (as demonstrated by Hoffman).  

Regarding claim 16, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the MEK inhibitor may be administered orally (page 14, paragraph [0133]). Novartis further teaches that the binimetinib is administered at a dose of about 45 mg, e.g. twice daily (page 223, lines 10-11). Novartis and Genentech, however, fail to teach that binimetinib is administered for three weeks on and one week off in at least one treatment cycle of 28 days during the period of time. 
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, the MEK inhibitor was administered orally for 21 days of each 28-day cycle which lasted until disease progression, unacceptable toxicity, death, participant’s or physician decision to withdraw, or pregnancy, whichever occurred first (page 4, right table column: Intervention/treatment, for the Cobimetinib + Atezolizumab arm).
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a 

Regarding claim 17, Genentech and Novartis teach the method of claim 1 as discussed above. Genentech and Novartis, however, fail to teach that prior to the period of time, the patient was treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor, which is binimetinib.
Hoffman teaches the use of a MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, exclusion criteria included “prior therapy with any cancer immunotherapy, MEK inhibitor, or regorafenib” (page 8, bullet 8 under “exclusion criteria”), which would include a PD-1 binding antagonist and an amount of MEK inhibitor, which is binimetinib.
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to treat patients with the method taught by Genentech and Novartis who have not previously been treated with other cancer immunotherapies as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with 

Regarding claim 18, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech and Novartis teach the method of claim 1 as discussed above. Genentech and Novartis, however, fail to teach that the patient is not administered a BRAF kinase inhibitor during the period of time.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In their clinical trial, Hoffman studied the use of a combined treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor and conducted comparative studies using Regorafenib (a multikinase, including BRAF, inhibitor). Based on the treatment arms studied, Hoffman was testing treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor in comparison to a BRAF inhibitor to evaluate efficacy.
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to have excluded the use of a BRAF kinase inhibitor in the treatment method taught by Genentech and Novartis as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion as Hoffman is demonstrating that the combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor is comparable to the use of a BRAF inhibitor (see Hoffman treatment arms on pages 3-4).

Regarding claim 19, Genentech and Novartis teach the method of claim 1 as discussed above.

Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). Hoffman further teaches that to be included in the trial the patient has “experienced disease progression or was intolerant to at least two systemic chemotherapy regimens for metastatic colorectal cancer that must have included fluoropyrimidines, irinotecan, and oxaliplatin” (page 7, second bullet under “inclusion criteria”, “Disease-specific inclusion criteria”).
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to treat patients with the method taught by Genentech and Novartis who have previously received treatment with a chemotherapy that is platinum-based or fluoropyrimidine containing as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Regarding claim 32, Genentech and Novartis teach the method of claim 31 as discussed above.
Novartis teaches that combinations including a PD-1 inhibitor for use in treating MSI-high (high microsatellite instability) cancer, however, fails to teach that the cancer is metastatic microsatellite stable colorectal cancer. 
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) (page 2, paragraph 1, “brief description”) in the treatment of  microsatellite stable (page 8, first bullet 
	Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used method of treatment taught by Genentech and Novartis for the treatment of metastatic microsatellite stable colorectal cancer as taught by Hoffman. One of ordinary skill in the art would have been motivated to use this treatment as the use of a PD-1/PD-L1 axis antagonist combined with a MEK inhibitor has been clinically tested as an effective treatment for metastatic microsatellite stable colorectal cancer (as demonstrated by Hoffman).

Claims 14, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis) as applied to claims 1 and 21 above, and further in view of WO 2014/063024 A1 (Novartis Ag, Array Biopharmaceuticals) 24 APR 2014 (herein WO024).

Regarding claim 14, Genentech and Novartis teach the method of claim 1 as discussed above. Genentech and Novartis, however, fail to teach that the MEK inhibitor is crystalized binimetinib.
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29) the structure of which matches binimetinib as disclosed in the instant application specification (instant specification, page 30, lines 15-29). WO024 further teaches that “crystallized compound A…has an improved purity profile and an improved physical morphology which is advantageous in pharmaceutical drug development and manufacture” (page 3, lines 12-16).


Regarding claim 25, Genentech and Novartis teach the method of claim 21 as discussed above.
Genentech teaches that the MEK inhibitor may be administered orally (page 14, paragraph [0133]), however, Genentech and Novartis fail to teach that the MEK inhibitor is administered as a tablet. 
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29), the structure of which matches binimetinib as disclosed in the instant application specification (Instant specification, page 30, lines 15-29). WO024 further teaches that the pharmaceutical composition is in tablet form or coated tablet form (page 34, lines 9-10).
Genentech, Novartis, and WO024 are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 inhibitor and/or a MEK inhibitor. Therefore, it would have been obvious to one of ordinary skill in the art to have administered the MEK inhibitor as a tablet as taught by WO024 in the treatment method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to use a tablet as it is a demonstrated dosage form for the MEK inhibitor (WO024, page 45, lines 12-14).

Regarding claim 26, Genentech and Novartis teach the method of claim 25 as discussed above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019) 
Claims 1-5, 7-16, 21-24, and 27-32  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set filed 12 AUG 2021 of copending Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768). Although the claims at issue are not identical, they are not patentably distinct from each other.

In regards to instant application claim 1, claim 1 of ‘768 teaches a method for treating cancer consisting essentially of administering to a patient in need thereof, over a period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor, which is binimetinib, or a pharmaceutically acceptable salt thereof, wherein the amounts together are effective in treating cancer. 

In regards to instant application claims 2 and 3, ‘768 teaches the method of claim 1 as discussed above. Claim 1 of ‘768 further teach wherein said cancer is colorectal cancer. 

In regards to instant application claims 4 and 5, ‘768 teaches the method of claim 3 as discussed above. Claims 4 and 5 of ‘768 further teach wherein said cancer is metastatic colorectal cancer; and wherein the colorectal cancer is metastatic microsatellite stable colorectal cancer.

In regards to instant application claims 7-10, ‘768 teaches the method of claim 1 as discussed above. Claims 8-10 of ‘768 further teach wherein the PD-1 binding antagonist is an anti PD-1 antibody; wherein the PD-1 antibody is nivolumab or a biosimilar thereof; wherein the nivolumab or the biosimilar thereof is administered intravenously every two weeks during the period of time; and wherein nivolumab or the biosimilar thereof is administered intravenously every two weeks at a dose of about 3 mg/kg or as a flat dose of about 240 mg during the time period.

In regards to instant application claims 11-13, ‘768 teaches the method of claim 10 as discussed above. Claims 13-15 of ‘768 further teach wherein the PD-1 antibody is pembrolizumab or a biosimilar thereof; wherein pembrolizumab or the biosimilar thereof is administered intravenously every three weeks during the period of time;  and wherein the pembrolizumab or the biosimilar thereof is administered at a dose of about 2 mg/kg or as a flat dose of about 200 mg during the period of time. 

In regards to instant application claim 14, ‘768 teaches the method of claim 1 as discussed above. Claim 16 of ‘768 further teaches wherein the MEK inhibitor is cyrstallized binimetinib. 

In regards to instant application claims 15-16, ‘768 teaches the method of claim 1 as discussed above. Claims 17 and 18 of ‘768 further teach wherein binimetinib or a pharmaceutically acceptable salt thereof is administered orally in the amount of about 30 mg BID or about 45 mg BID during the period of time; and wherein binimetinib or a pharmaceutically acceptable salt thereof is administered orally in the 

In regards to instant application claim 21, claim 23 of ‘768 teaches a combination therapy method consisting essentially of administering, over a period of time, to a patient in need thereof, therapeutic agents that consist essentially of therapeutically effective amounts, independently or in combination, of: a MEK inhibitor, which is binimetinib or a pharmaceutically acceptable salt thereof; and a PD-1 binding antagonist.

In regards to instant application claims 22-24, ‘768 teaches the method of claim 21 as discussed above. Claims 25-26 of ‘768 further teach wherein the PD-1 binding antagonist is an anti PD-1 antibody; wherein the anti PD-1 antibody is nivolumab or a biosimilar thereof; and wherein the anti PD-1 antibody is pembrolizumab or a biosimilar thereof. 

In regards to instant application claim 27, ‘768 teaches the method of claim 21 as discussed above. Claim 9 of ‘768 teaches wherein said anti PD-1 antibody is administered by intravenous administration during the period of time.

In regards to instant application claims 28-32, ‘768 teaches the method of claim 21 as discussed above. Claim 23, and 33-34 of ‘768 further teach wherein the patient has a cancer; wherein said cancer is colorectal cancer; wherein said cancer is metastatic colorectal cancer; and wherein said colorectal cancer is metastatic microsatellite stable colorectal cancer. 

Claims 6, 20, and 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768) in view of US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech).

In regards to instant application claims 6 and 33, ‘768 teaches the methods of claims 2 and 21 as discussed above. The claims of ‘768 do not teach wherein the cancer is pancreatic cancer, however, in view of Genentech treatment of pancreatic cancer would have been an obvious inclusion.
Genentech teaches a method for treating cancer (abstract) consisting essentially of administering to a patient in need thereof an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor (page 57, claim 1). Genentech further teaches that the method can be used to treat cancer including pancreatic cancer (page 1, paragraph [0010]).
	Based on the teachings of Genentech, pancreatic cancer would have been an obvious inclusion in the cancers that could be treated with the method taught by ‘768. One of ordinary skill in the art would have been motivated to draw this conclusion in order to use the treatment for a cancer that has been demonstrated as responsive to MEK inhibitor and PD-1 inhibitor combination therapy.

In regards to instant application claim 20, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein the method further comprises assessing efficacy of treatment during the period of time by determining one or more of the markers listed in instant application claim 20, however, in view of Genentech this would have been an obvious inclusion. 
Genentech teaches a method for treating cancer (abstract) consisting essentially of administering to a patient in need thereof an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor (page 57, claim 1). Genentech further teaches that “treatment” refers to clinical intervention designed to alter the natural course of the individual or cell being treated during the course of clinical pathology (page 10, paragraph [0088]) and that desirable effects of treatment include 
Based on the teachings of Genentech, it would have been obvious to include the efficacy measurements taught by Genentech with the method of treatment taught by ‘768. One of ordinary skill in the art would have been motivated to assess these markers in order to determine if the desirable effects of treatment were being achieved (Genentech, page 10, paragraph [0089]).
	
Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set filed 12 AUG 2021 of copending Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768) in view of NCT02788279 (Responsible party: Hoffman-La Roche) First posted 2 JUN 2016 (herein Hoffman).

In regards to instant application claim 17, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, prior to the period of time, the patient was treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimetinib or a pharmaceutically acceptable salt thereof, however, in view of Hoffman this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, exclusion criteria included “prior therapy with any cancer immunotherapy, MEK inhibitor, or regorafenib” (page 8, bullet 8 under “exclusion criteria”).  
Based on the teachings of Hoffman, it would have been obvious to limit the method of treatment taught by ‘768 to patients who were treated with therapeutic agents that did not consist essentially of a PD-1  binding antagonist and a MEK inhibitor. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

In regards to instant application claim 18, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, the patient is not administered a BRAF kinase inhibitor during the period of time, however, in view of Hoffman this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In their clinical trial, Hoffman studied the use of a combined treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor and conducted comparative studies using Regorafenib (a multikinase, including BRAF, inhibitor). Based on the treatment arms studied, Hoffman was testing treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor alone in comparison to a BRAF inhibitor to evaluate efficacy.


In regards to instant application claim 19, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, prior to the period of time, the patient was treated with a chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy, however, in view of Hoffman this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). Hoffman further teaches that to be included in the trial the patient has “experienced disease progression or was intolerant to at least two systemic chemotherapy regimens for metastatic colorectal cancer that must have included fluroropyrimidines, irinotecan, and oxaliplatin” (page 7, second bullet under “inclusion criteria”, “Disease-specific inclusion criteria”).
Based on the teachings of Hoffman, it would have been obvious to limit the method of treatment taught by ‘768 to patients who were treated with chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy. One of ordinary skill in the art would have been motivated to draw this conclusion in order to follow treatment methods in patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Claims 25-26  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set filed 12 AUG Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768) in view of WO 2014/063024 A1 (Novartis Ag, Array Biopharmaceuticals) 24 APR 2014 (herein WO024).

In regards to instant application claims 25-26, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, the MEK inhibitor is administered to the patient as a tablet (claim 25) or that the tablet comprises 15 mg of said MEK inhibitor (claim 26), however, based on the teachings of WO024, this would be an obvious inclusion.
WO024 further teaches that the tablet (page 31, lines 10-11, “the pharmaceutical composition can, for example, be in a form suitable for oral administration in a dosage unit form, such as a tablet), of compound A comprises approximately 15 mg (page 30, lines 18-19, “the pharmaceutical composition comprises approximately 15 mg or 45 mg”).
Based on the teachings of WO024, it would have been obvious to have administered the MEK inhibitor taught by ‘768 as a tablet at a concentration of 15 mg. One of ordinary skill in the art would have been motivated to use a tablet as it is a demonstrated dosage form and concentration for the MEK inhibitor (WO024, page 45, lines 12-14).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021)
Claims 1-3, 6-8, 11, 15-16, 21-24, 28-30, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306).  

Regarding instant application claims 1 and 21, instant application claim 1 is drawn to a method for treating cancer consisting essentially of administering to a patient in need thereof, over period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimetinib or a pharmaceutically acceptable salt thereof, wherein the amounts together are effective in treating cancer.
Instant application claim 21 is drawn to a combination therapy consisting essentially of administering over a period of time, to a patient in need thereof, therapeutic agents that consist essentially of therapeutically effective amounts, independently or in combination, of: a MEK inhibitor, which is binimitenib or a pharmaceutically acceptable salt thereof; and a PD-1 binding agent.
The instant specification addresses the transitional phrase “consisting essentially of” on page 6, lines 4-21. The instant specification states that “consisting essentially of” excludes treatment with one or more of the following: a c-MET inhibitor, a CDK4/6 inhibitor, a P13K inhibitor, a BRAF inhibitor, a FGFR inhibitor, a MEK inhibitor, and a BCR-ABL inhibitor (page 6, lines 18-20). The specification further states that “consisting essentially of” can include the following treatments: “one or more types of chemotherapeutic agents” (page 6, lines 7-8),  “treatment with any targeted chemotherapeutic agent, e.g., a targeted chemotherapeutic agent with the exception of…” (page 6, lines 13-14), “surgical treatment and/or chemotherapy” (page 6, line 16), “any targeted chemotherapeutic agent, except for one or more of the following…” (page 6, line 17-18), and radiation therapy (page 6, line 21).
Application ‘306 claim 1 is drawn to a method for treating cancer comprising administering to a patient in need thereof an amount of a PARP inhibitor, an amount of a PD-1 axis binding antagonist, and 
Based on the instant disclosure, the addition of a PARP inhibitor does not read on treatments that are explicitly excluded from instant application claim 1 as materially affecting the basic and novel characteristics of the claimed invention. Therefore, the addition of a PARP inhibitor is within the scope of the instant application claim 1.

Regarding instant application claims 7-8, 11 and 22-24, ‘306 teaches the methods of claims 1 and 21 as discussed above. Claim 9 of ‘306 teaches wherein the PD-1 binding antagonist is an anti-PD-1 antibody; wherein the anti PD-1 antibody is nivolumab; and wherein the PD-1 antibody is pembrolizumab.

Regarding instant application claim 28, ‘306 teaches the method of claim 21 as discussed above. Claim 1 of ‘306 teaches wherein the patient has cancer.

Regarding instant application claim 2-3, 6, 29-30, and 33, ‘306 teaches the methods of claims 1, 21, and 28 as discussed above.  Claim 5 of ‘306 further teaches wherein the cancer is colorectal or pancreatic cancer; wherein the cancer is colorectal cancer; and wherein the cancer is pancreatic cancer.

Regarding instant application claims 15 and 16, ‘306 teaches the method of claim 1 as discussed above. Claim 23 of ‘306 further teaches that the MEK inhibitor is binimetinib or a pharmaceutically acceptable salt thereof and is administered orally in the amount of (a) about 30 mg BID or about 45 mg BID, or (b) about 30 mg BID or about 45 mg BID for three weeks on and one week off in at least one treatment cycle of 28 days.

Claims 4-5, 17-20, and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 12 JUN 2020 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306) in view of NCT02788279 (Responsible party: Hoffman-La Roche) First posted 2 JUN 2016 (herein Hoffman).  

Regarding instant application claims 4-5 and 31-32,  ‘306 teaches that the method of claims 3 and 30 as discussed above. The claims of ‘306 do not teach wherein, the cancer is metastatic colorectal cancer; and wherein the cancer is metastatic microsatellite stable colorectal cancer, however, based on the teachings of Hoffman, this would be an obvious inclusion.
	Hoffman teaches the use of a MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) (page 2, paragraph 1, “brief description”) in the treatment of  microsatellite stable (page 8, first bullet under exclusion criteria, “after the approximate 5% cap for microsatellite (MSI)-high participants is reached, only MSI-stable participants will be eligible”) metastatic colorectal cancer (CRC) (page 2, paragraph 1, brief description).
Based on the teachings of Hoffman, it would have been obvious to have administered the therapeutic treatment taught by ‘306 as a treatment for metastatic colorectal cancer as well as metastatic microsatellite stable colorectal cancer as taught by Hoffman. One of ordinary skill in the art would have been motivated to use this treatment as the use of a PD-1/PD-L1 axis antagonist combined with a MEK inhibitor has been clinically tested as an effective treatment for metastatic microsatellite stable colorectal cancer (as demonstrated by Hoffman).  

Regarding instant application claim 17,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the patient was treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor which is 
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, exclusion criteria included “prior therapy with any cancer immunotherapy, MEK inhibitor, or regorafenib” (page 8, bullet 8 under “exclusion criteria”).  
	Based on the teachings of Hoffman, it would have been obvious to have administered the therapeutic treatment taught by ‘306 to patients who had not been treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor as taught by Hoffman (wherein ‘306 teaches the MEK inhibitor is binimetinib). One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Regarding instant application claim 18,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the patient is not administered a BRAF kinase inhibitor during the time period, however, based on the teachings of Hoffman, this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In their clinical trial, Hoffman studied the use of a combined treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor and conducted comparative studies using Regorafenib (a multikinase, including BRAF, inhibitor). Based on the treatment arms studied, Hoffman was testing treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor alone in comparison to a BRAF inhibitor to evaluate efficacy.


Regarding instant application claim 19,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, prior to the period of time the patient was treated with a chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy, however, based on the teachings of Hoffman, this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). Hoffman further teaches that to be included in the trial the patient has “experienced disease progression or was intolerant to at least two systemic chemotherapy regimens for metastatic colorectal cancer that must have included fluoropyrimidines, irinotecan, and oxaliplatin” (page 7, second bullet under “inclusion criteria”, “Disease-specific inclusion criteria”).
	Based on the teachings of Hoffman, it would have been obvious to treat patients with the method taught by ‘306 who have previously received treatment with a chemotherapy that is platinum-based or fluoropyrimidine containing as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Regarding instant application claim 20,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the method further comprises assessing efficacy of 
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, efficacy of the treatment method is measured by overall survival (OS), progression free survival (PFS), and duration of response (DOR) where increases in these factors demonstrates that the treatment is effective (pages 4-5, “outcome measurements”).
Based on the teachings of Hoffman, it would have been obvious to include the efficacy measurements taught by Hoffman with the method of treatment taught by ‘306. One of ordinary skill in the art would have been motivated to assess these markers in order to determine if the desirable effects of treatment are being achieved (Hoffman pages 4-5, “outcome measurements”).

Claims 9-10, 12-13, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 12 JUN 2020 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis).  

Regarding instant claims 9-10, ‘306 teaches that the method of claim 8 as discussed above. The claims of ‘306 do not teach wherein, the nivolumab or the biosimilar thereof is administered intravenously every two weeks; and wherein the dose is about 3 mg/kg or as a flat dose of about 240 mg during the period of time, however, based on the teachings of Novartis, this would be an obvious inclusion.
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the 
Based on the teachings of Novartis, it would have been obvious to have administered the PD-1 antibody (nivolumab) in ‘306 intravenously every two weeks at a dose of about 3 mg/kg as taught by Hoffman. One of ordinary skill in the art would have been motivated to use this dosage regimen as it is a characterized regimen for PD-1 inhibitor administration (Novartis page 37, line 29).   

Regarding instant claims 12-13, ‘306 teaches that the method of claim 11 as discussed above. The claims of ‘306 do not teach wherein, the pembrolizumab or the biosimilar thereof is administered intravenously every three weeks; and wherein the dose is about 2 mg/kg or as a flat dose of about 200 mg during the period of time, however, based on the teachings of Novartis, this would be an obvious inclusion.
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor binimetinib (page 222, lines 34-37). Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every three weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 2 mg/kg (page 37, lines 27-29, “a dose of about 1 to 30 mg/kg, e.g., … about 1 to 5 mg/kg) during the period of time.


Regarding instant claim 27, ‘306 teaches that the method of claim 21 as discussed above. The claims of ‘306 do not teach wherein, the anti PD-1 antibody is administered by intravenous administration during the period of time, however, based on the teachings of Novartis, this would be an obvious inclusion.
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37). Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”)
Based on the teachings of Novartis, it would have been obvious to have administered the PD-1 antibody in ‘306 intravenously. One of ordinary skill in the art would have been motivated to use this administration regimen as it is a characterized regimen for PD-1 inhibitor administration (Novartis page 37, line 29).   

Claims 14, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 12 JUN 2020 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306) in view of WO 2014/063024 A1 (Novartis Ag, Array Biopharmaceuticals) 24 APR 2014 (herein WO024).

Regarding instant claim 14, ‘306 teaches the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the MEK inhibitor is crystallized binimetinib, however, based on the teachings of WO024, this would be an obvious inclusion.
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29), the structure of which matches binimetinib as disclosed in the instant application specification (instant specification, page 30, lines 15-29). WO024 further teaches that “crystallized compound A…has an improved purity profile and an improved physical morphology which is advantageous in pharmaceutical drug development and manufacture” (page 3, lines 12-16).
Based on the teachings of WO024, it would have been obvious to have used cyristallized binimetinib as taught by WO024 in the method taught by ‘306. One of ordinary skill in the art would have been motivated to make this combination in order take advantage of improved purity profiles and physical morphology for use in drug manufacturing (WO024, page 3, lines 12-16).

Regarding instant claims 25 and 26, ‘306 teaches the method of claim 21 as discussed above. The claims of ‘306 do not teach wherein, the MEK inhibitor is administered to the patient as a tablet; and wherein the tablet comprises 15 mg of MEK inhibitor, however, based on the teachings of WO024, this would be an obvious inclusion.
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29), the structure of which matches binimetinib as disclosed in the instant application specification (Instant specification, page 30, lines 15-29). WO024 further teaches that the tablet (page 31, lines 10-11, “the pharmaceutical composition can, for example, be in a form suitable for oral administration in a dosage unit form, such as a tablet), of compound A comprises approximately 15 mg (page 30, lines 18-19, “the pharmaceutical composition comprises approximately 15 mg or 45 mg”).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:
NCT02285439 (Responsible party: Nathan Robinson, M.D., Children’s Hospital Los Angeles) First posted 7 NOV 2014.
Robinson teaches a phase 1 clinical trial to determine the best dose (“maximum tolerated dose”) of the experimental drug MEK 162 (binimetinib) (page 4, drug information), and to find out the most common side effects in children and adolescents with tumors that have grown or come back despite standard therapy (page 2, study description, brief summary, paragraph 1). In this study, Binimetinib is delivered as film-coated tablets (page 4, table at the bottom of the page, right column under “intervention/treatment”).

Koelblinger, P., et al (2017) A review of binimetinib for the treatment of mutant cutaneous melanoma Future Oncology 13(20) 1-12.
Koelblinger provides a review of the development and clinical data of binimetinib for treatment of melanoma and the future of the substance as a single agent or combination therapy 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647